

117 HR 2476 IH: Economic Impact of Tolling Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2476IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Ms. Malliotakis introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the Secretary of Transportation from implementing a congestion pricing program until an economic impact analysis is completed and made available to the public, and for other purposes.1.Short titleThis Act may be cited as the Economic Impact of Tolling Act.2.Restriction on implementation of congestion pricing programThe Secretary of Transportation may not implement, or authorize the implementation of, a congestion pricing program for any toll road, bridge, or tunnel until the date on which an economic impact analysis is completed and such analysis is made available to the public. 